                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                                No. 2:19-CV-41-BO


BETTY H. WOLFE,                              )
                      Plaintiff,             )
                                             )
V.                                           )                      ORDER
                                             )
VIDANT RCH, VIDANT ADULT                     )
BEHAVIORAL HEALTH,                           )
                Defendant.                   )


         This cause comes before the Court on defendant' s motion to dismiss plaintiffs

complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.          Plaintiff has

responded, and the time for filing a reply has expired. In this posture, the motion is ripe for

ruling, and, for the reasons that follow, the motion is granted and plaintiffs complaint is

dismissed.

                                        BACKGROUND

       Plaintiff, proceeding in this action pro se, filed a complaint against her former employer

Vidant Adult Behavioral Health 1 in Ahoskie, North Carolina for employment discrimination

under Title VII of the Civil Rights Act of 1964, as amended. 42 U.S.C. § 2000e, et seq. The

complaint alleges that plaintiff was employed by defendant from March 2004 to April 2019 and

that plaintiffs employment was terminated in retaliation for whistleblowing. Plaintiff alleges

that the discriminatory conduct took place on September 9, 2019, and that she received her

notice of right to sue letter from the Equal Employment Opportunity Commission on September

17, 2019. Plaintiffs complaint was filed in this Court on November 26, 2019.



 Defendant argues that plaintiff has not correctly identified her employer, which defendant asserts
was Pitt County Memorial Hospital, Inc. d/b/a Vidant Medical Center. Because the Court finds that
dismissal of the complaint is warranted, amendment to correctly identify plaintiffs employer would
be futile.
       On December 10, 2019, prior to defendant appearing in this action, plaintiff filed an

addendum to her complaint. In her addendum , plaintiff describes specific incidents which

occurred in March 2019 involving the alleged retaliation.      On Wednesday March 27, 2019,

plaintiff complained to her superior of feeling unwell , including feeling dizzy and having a

headache, erratic breathing, and feeling flushed. Plaintiff approached three managers and asked

to be allowed to return home. Plaintiff was informed that they were too busy with patients and

her request to leave was denied . Later that day, plaintiffs vision became blurred and she

suffered a subconjunctival hemorrhage in her right eye.

       On March 29, 2019, plaintiff initiated a meeting with her managers. Plaintiff presented

her concerns about a safe and productive work environment, which included incidents of other

employees being absent from their workstations, taking unauthorized breaks, watching

television, sleeping, or using their cell phones. Plaintiff explained that these circumstances had

caused her to endure physical and mental abuse from patients because other employees were not

available to help.

        On Monday April 1, 2019, plaintiffs peer did not come to work and plaintiff had up to

twenty patients. After a patient screamed at plaintiff, plaintiff went to the weekend/night shift

nurse who was watching television and informed her of the situation. Plaintiff returned to the

nurses ' station and recorded her blood pressure as being 203/ 136 with a pulse of 134. Two

managers were present and did not respond when plaintiff reported her vital signs to them.

Plaintiff asked her managers what they would do if a patient had blood pressure like that, to

which a manager replied that plaintiff was not a patient. Plaintiff was told that if she needed

medical attention she should go and get it. Plaintiff sought medical attention and received a note

from her physician excusing her from work.          When she returned to work with the note,



                                                2
plaintiffs manager took plaintiffs keys and informed plaintiff she was on administrative leave

without pay. While plaintiff was on leave, she received a letter dated April 10, 2019, informing

her that her employment had been terminated.

       In her addendum, plaintiff also describes being banned from visiting family members

who had been admitted to a Vidant associated hospital. On June 11 , 2019, plaintiff received a

letter regrettably informing her that the secretary of the two managers who had terminated

plaintiffs employment had accessed her personal health information on April 1; 2019, without

being given permission. Plaintiff states that her due process was compromised by being denied

access to her personal health information and by obtaining a copy of the Vidant Health Human

Resources policy manual. Plaintiff states that she feels she was denied her rights under the

Family Medical Leave Act.

                                          DISCUSSION

       Defendant moves to dismiss plaintiffs complaint for lack of subject matter jurisdiction

and failure to state a claim pursuant to Rules 12(b)(l) and 12(b)(6) of the Federal Rules of Civil

Procedure.

       Federal Rule of Civil Procedure 12(b)(l) authorizes dismissal of a claim for lack of

subject matter jurisdiction. When subject matter jurisdiction is challenged, the plaintiff has the

burden of proving jurisdiction to survive the motion. Evans v. B. F. Perkins Co. , 166 F .3d 642,

64 7-50 (4th Cir. 1999). "In determining whether jurisdiction exists, the district court is to regard

the pleadings' allegations as mere evidence on the issue, and may consider evidence outside the

pleadings without converting the proceeding to one for summary judgment."                Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).




                                                  3
       Rule 8 of the Federal Rules of Civil Procedure "requires only a short and plain statement

of the claim showing that the pleader is entitled to relief' and which provides "the defendant fair

notice of what the claim is and the grounds upon which it rests." Erickson v. Pardus, 551 U.S.

89, 93 (2007) (internal quotations, alterations, and citations omitted). However, a complaint

must allege enough facts to state a claim for relief that is facially plausible. Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). In other words, the facts alleged must allow a court,

drawing on judicial experience and common sense, to infer more than the mere possibility of

misconduct. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc. , 591 F.3d 250, 256 (4th Cir.

2009). The court "need not accept the plaintiffs legal conclusions drawn from the facts, nor

need it accept as true unwarranted inferences, unreasonable conclusions, or arguments." Philips

v. Pitt County Mem . Hosp., 572 F.3d 176, 180 (4th Cir. 2009) (internal alteration and citation

omitted).

       At the outset, the Court determines that it may properly consider plaintiffs addendum as

an attachment to her complaint. Pleadings drafted by pro se litigants are held to a less stringent

standard than those drafted by attorneys, and the Court is charged with liberally construing a

pleading filed by a pro se litigant to allow for the development of a potentially meritorious

claim. See Haines v. Kerner, 404 U.S. 519, 520 (1972); Estelle v. Gamble, 429 U.S. 97, 106

(1976); Noble v. Barnett, 24 F.3d 582, 587 n.6 (4th Cir. 1994).

       Plaintiffs    Equal   Employment       Opportunity    Commission      (EEOC)     charge    of

discrimination lists retaliation as the sole type of discrimination alleged to have taken place. The

particulars in support of plaintiffs charge also only concern defendant' s alleged retaliation based

upon plaintiffs complaints to managers about her co-workers. Administrative charges "frame[]

the scope of future litigation." Chacko v. Patuxent Inst., 429 F.3d 505, 506 (4th Cir. 2005). If



                                                 4
"the claims raised under Title VII exceed the scope of the EEOC charge and any charges that

would naturally have arisen from an investigation thereof, they are procedurally barred." Dennis

v. Cty. of Fairfax, 55 F.3d 151 , 156 (4th Cir. 1995). Thus, to the extent that plaintiff seeks to

advance claims which were not contained in her EEOC charge and which "would [not] naturally

have arisen from an investigation thereof," those claims must be dismissed for lack of

jurisdiction. See Chacko, 429 F.3d at 509.

       To state a claim for retaliation under Title VII, a plaintiff must allege that she engaged in

protected activity, that the employer took adverse action against her, and that there was a causal

connection between the protected activity and the adverse action.                Boyer-Liberto v.

Fontainebleau Corp., 786 F.3d 264, 281 (4th Cir. 2015). Plaintiff has alleged that she suffered

adverse employment action, namely termination. Plaintiff has also alleged a temporal proximity

between her complaints to management and her termination, which is sufficient at the prima

facie stage. Strothers v. City of Laurel, Maryland, 895 F.3d 317, 336-37 (4th Cir. 2018).

Plaintiff alleges that she was retaliated against for whistleblowing, and in her addendum she

discusses her complaints to her managers about her co-workers failing to be present and working

during their shifts. Plaintiffs complaints about her co-workers do not, however, amount to

protected activity.

       Title VII prohibits an employer from retaliating against an employee "for participating in

an ongoing investigation or proceeding under Title VII," or taking "adverse employment action

against an employee for opposing discriminatory practices in the workplace."           Laughlin v.

Metro. Washington Airports Auth. , 149 F.3d 253 , 259 (4th Cir. 1998); see also Bryant v. Aiken

Reg'/ Med. Centers Inc., 333 F.3d 536, 543-44 (4th Cir. 2003) ("Employees are [] guaranteed




                                                 5
the right to complain to their superiors about suspected violations of Title VII."); 42 U.S.C. §

2000e-3(a).

       In essence, plaintiff alleges that she complained to her managers that her co-workers

were not doing their jobs, and that as a result plaintiff was carried a larger workload that resulted

in her suffering health problems. Plaintiff has not alleged that she complained to her employer

about discriminatory practices or suspected violations of Title VII, or that she participated in an

ongoing investigation or proceeding under Title VII.         She has failed, therefore, to plausibly

allege that defendant retaliated against her in violation of Title VII.

        In her addendum, plaintiff alleges that she was denied her rights under the Family

Medical Leave Act of 1993 (FMLA).           Under the FMLA, it is unlawful for an employer to

interfere with, restrain, or deny the exercise or attempted exercise of any right provided by the

FMLA. 29 U.S.C. § 2615(a)(l). To state a claim for interference with an FMLA benefit, a

plaintiff must show that "(1) he is entitled to an FMLA benefit; (2) his employer interfered with

the provision of that benefit; and (3) that interference caused harm." Adams v. Anne Arundel

Cty. Pub. Sch. , 789 F.3d 422, 427 (4th Cir. 2015). In support of her FMLA claim, plaintiff

alleges that she was not given the opportunity to file under the FMLA because she was

wrongfully terminated while on medical leave. Her FMLA allegations detail that she was placed

on paid administrative leave on April 1, 2019, that her termination letter was dated April 10,

2019, and that her physician saw her on April 12, 2019, and restricted her from work activities

until April 17, 2019. Plaintiff has not alleged that she would have been entitled to FMLA

benefits for a condition for which she was treated after she was terminated, or that defendant

interfered with plaintiffs seeking FMLA leave either while she was working or while she was

on paid administrative leave status. See also Vannoy v. Fed. Reserve Bank of Richmond, 827



                                                   6
F.3d 296, 304 (4th Cir. 2016) (FMLA does not prohibit employer from terminating an employee

for non-pretextual reasons). At bottom, plaintiff's FMLA allegation is conclusory and she has

failed to state a claim on which relief can be granted.

       Finally, plaintiff mentions in her addendum that she believes her due process rights were

violated. Plaintiff offers no explanation as to how her rights were allegedly violated, and any

due process claim that plaintiff has alleged is also conclusory and not plausibly alleged.

                                          CONCLUSION

       Accordingly, for the foregoing reasons, defendant' s motion to dismiss [DE 11] is

GRANTED. Plaintiff's complaint is DISMISSED in its entirety. The clerk is DIRECTED to

enter judgment and close the file.




SO ORDERED, this      L     day of April, 2020.




                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  7
